


109 HCON 451 IH: Honoring John Jordan 
U.S. House of Representatives
2006-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 451
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2006
			Mr. Neal of
			 Massachusetts (for himself, Mr.
			 Boehlert, and Mr. Cleaver)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Government
			 Reform
		
		CONCURRENT RESOLUTION
		Honoring John Jordan Buck
		  O’Neil and urging his induction into the National Baseball Hall of
		  Fame.
	
	
		Whereas John Jordan O’Neil, also known as Buck O’Neil, was
			 born in Carabelle, Florida, on November 13, 1911;
		Whereas due to racial segregation, Buck O’Neil was denied
			 the opportunity to attend high school or play in the Major Leagues;
		Whereas Buck O’Neil began his baseball career as a first
			 baseman with the Memphis Red Sox in 1937 and joined the Kansas City Monarchs
			 the following year;
		Whereas Buck O’Neil had a lifetime batting average of
			 .288;
		Whereas Buck O’Neil achieved a greater than .300 batting
			 average four times with the Kansas City Monarchs, including a league leading
			 .353 batting average in 1946 and a career-high batting average of .358 in
			 1947;
		Whereas Buck O’Neil was the manager of the legendary
			 Kansas City Monarchs from 1948 to 1955, leading them to five pennants and two
			 Negro League World Series titles;
		Whereas Buck O’Neil was also a manager in the East-West
			 All-Star Classic from 1951–1954;
		Whereas Buck O’Neil broke a color barrier in baseball when
			 he became the first African American coach in the Major Leagues for the Chicago
			 Cubs in 1962;
		Whereas after 32 years with the Chicago Cubs, Buck O’Neil
			 joined the Kansas City Royals organization in 1988 and was named “Midwest Scout
			 of the Year” in 1998;
		Whereas from 1981–2000, Buck O’Neil was a member of the
			 National Baseball Hall of Fame Veterans Committee;
		Whereas today, Buck O’Neil serves as honorary board
			 chairman of the Negro Leagues Baseball Museum (NLBM) in Kansas City, Missouri,
			 where he is also a member of the Missouri Sports Hall of Fame;
		Whereas at age 94, Buck O’Neil is arguably the greatest
			 living ambassador and historian for our national pastime; and
		Whereas Buck O’Neil continues to build a legacy of
			 service, compassion, and respect for all people: Now, therefore, be it
		
	
		That Congress, on behalf of the American
			 people—
			(1)honors the life and accomplishments of John
			 Jordan “Buck” O’Neil; and
			(2)strongly urges the
			 National Baseball Hall of Fame to induct him as a new member.
			
